                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

                                 __________________________

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                 No. 02-cr-084 WJ

BERNIE BANUELOS,

       Defendant.


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Bernie Banuelos’ Emergency Motion to

Reduce Sentence (Doc. 195). Defendant seeks a sentence reduction under the First Step Act, Pub.

L. No. 115-391, 132 Stat. 5194. The United States opposes the motion, arguing Defendant is

attempting to take advantage of other favorable developments in sentencing law. Having carefully

reviewed the record and applicable law, the Court will deny the Motion.

                                        BACKGROUND

       In 2002, a jury convicted Defendant of a heroin-related charge (21 U.S.C. §§ 841(a)(1) and

(b)(1)(C)) and two charges relating to the possession and distribution of 5 grams or more of crack-

cocaine (21 U.S.C. §§ 841(a)(1) and (b)(1)(B)). The Presentence Investigation Report (PSR)

reflects that agents purchased and/or seized 93 grams of crack-cocaine from Defendant. He did not

object to that figure, which the Court adopted. Defendant received a base offense level of 32 for

the quantity and type of drug under the United States Sentencing Guidelines (U.S.S.G.). Four

levels were added for possession of a firearm (U.S.S.G. § 2D1.1) and Defendant’s aggravating role

(U.S.S.G. § 3B1.1(c)), resulting in a total offense level of 36. With a criminal history category of
VI, the corresponding guideline range was 324 to 405 months imprisonment. The Court sentenced

Defendant to 240 months on the heroin offense and 324 months on each crack-cocaine offense,

with the sentences running concurrently. The convictions and sentences were upheld on appeal.

       In 2007, “the United States Sentencing Commission promulgated Amendment 706, which

is retroactive and generally provides a two-level reduction in the base offense level for crack

cocaine offenses under § 2D1.1(c).” U.S. v. Darton, 595 F.3d 1191, 1193 (10th Cir. 2010).

Defendant filed a motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). By an Order entered

June 24, 2009, the Court concluded Defendant was eligible for a sentence reduction and that the

amended sentencing range was 262 to 327 months. The Court reduced his sentence to 262 months

imprisonment. The Court further determined that it lacked authority to consider a below-guideline

sentence when ruling on an 18 U.S.C. § 3582(c)(2) motion. The Tenth Circuit Court of Appeals

again affirmed the decision.

       Defendant filed the instant First Step Act Motion, through counsel, on April 8, 2019. He

urges the Court to disregard the PSR finding and reduce his sentence as though he only possessed

5 grams of crack-cocaine (the conviction quantity). The United States filed an opposition response

on April 22, 2019, and Defendant filed a reply on April 26, 2019. The parties agree the Court can

rule on the Motion without conducting a hearing

                                         DISCUSSION

       Section 404(b) of the First Step Act of 2018 allows the Court to “impose a reduced sentence

as if sections 2 or 3 of the Fair Sentencing Act of 2010 ... were in effect at the time the covered

offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194. The Fair Sentencing Act reduced

the disparity in the treatment of crack-cocaine and powder cocaine offenses. See Pub. L. No. 111-


                                                2
220, 124 Stat. 2372. In particular, Congress modified the statutory penalties for “A-Level,” B-

Level,” and “C-Level” crack-cocaine offenses under 21 U.S.C. § 841(b)(1). For A-Level offenses

(i.e., offenses under § 841(b)(1)(A)), the amount of crack-cocaine triggering a maximum life

sentence was increased from 50 grams to 280 grams. For B-Level offenses (i.e., offenses under §

841(b)(1)(B)), the amount of crack-cocaine triggering a 40-year maximum sentence was increased

from 5 grams to 28 grams. Offenses involving less than 28 grams of crack-cocaine are now C-

Level offenses (§ 841(b)(1)(C)) and carry a maximum sentence of 20 years imprisonment. Id.

       Here, Defendant was convicted in 2003 of possessing 5 grams or more of crack-cocaine

under § 841(b)(1)(B), which was then a B-Level offense. However, the Court found Defendant

was accountable for 93 grams of crack-cocaine based on the PSR, which is still a B-Level offense.

The only point in contention, then, is whether the Court should disregard the uncontested PSR

finding and rely solely on the conviction quantity. If the PSR finding remains intact, Defendant is

not eligible for a sentence reduction because 93 grams of crack-cocaine triggers the same statutory

penalty both before and after the Fair Sentencing Act. Compare Pub. L. No. 111-220, 124 Stat.

2372 with 21 U.S.C. § 841(b)(1)(B). If the Court disregards the PSR finding and assumes

Defendant only possessed 5 grams of crack-cocaine, he may be eligible for resentencing as a C-

Level offender, reducing his current sentence from 262 months to the maximum penalty of 240

months. See 21 U.S.C. § 841(b)(1)(C). Relief under the First Step Act is discretionary, and

Defendant would still need to demonstrate a reduction is appropriate. See Pub. L. 115-391, §

404(c), 132 Stat. 5194, 5222.

       Defendant argues the PSR finding is unlawful due to recent developments in Supreme Court

law, Apprendi v. New Jersey, 530 U.S. 466 (2000) and Alleyne v. U.S., 570 U.S. 99 (2013). Under


                                                3
Apprendi, “any fact that increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury and proved beyond a reasonable doubt.” 530 U.S. at 490. Alleyne

expanded that holding to prohibit judicial fact-findings that increase a mandatory minimum

sentence. 570 U.S. 99. More recently, the Tenth Circuit clarified that Alleyne requires juries to

decide crack-cocaine quantities using the “beyond-a-reasonable-doubt standard.” U.S. v. Johnson,

878 F.3d 925, 929 (10th Cir. 2017). Based on these cases, Defendant contends the Court must

resentence him as a C-Level offender using the conviction quantity (5 grams of crack-cocaine).

        The United States contends Defendant is attempting to take advantage of other favorable

changes in sentencing law beyond the First Step and Fair Sentencing Acts. The United States notes

the PSR finding was lawful at the time of sentencing, when Defendant essentially conceded he

possessed 93 grams of cocaine.1 According to the United States, the only way to obtain relief in

this case is through collateral review and plenary sentencing under Apprendi and Alleyne.

However, the United States points out this is not a habeas proceeding, and in any event, Apprendi

and Alleyne are not retroactively applicable on collateral review. See U.S. v. Mora, 293 F.3d 1213

(10th Cir. 2002); In re Payne, 733 F.3d 1027 (10th Cir. 2013).

        The majority of courts agree that the First Step Act does not authorize relief based on

plenary resentencing issues. See U.S. v. McKinney, 2019 WL 2053998, at *2 (D. Kan. May 9,

2019) (collecting cases); U.S. v. Lewis, 2019 WL 1923047, at *23 (D.N.M. Apr. 30, 2019)

(conducting in-depth survey of the case law). Several courts have also specifically rejected First

Step motions that challenge PSR quantity findings under Apprendi and Alleyne. See, e.g., U.S. v.



1
       The quantity was uncontested, though Defendant lodged detailed objections to other portions of the
PSR. See Doc. 106.

                                                   4
Glover, 2019 WL 1924706, at *7 (S.D. Fla. Apr. 11, 2019) (rejecting defendant’s request for a “full

resentencing hearing during which the Court must apply Apprendi); U.S. v. Potts, 2019 WL

1059837, at *2 (S.D. Fla. Mar. 6, 2019) (same); U.S. v. Blocker, 2019 WL 2051957 (N.D. Fla. Apr.

25, 2019) (same); cf U.S. v. Lawson, 2019 WL 1959490, at *3 (N.D. Ohio May 2, 2019) (“Nothing

in the First Step Act anticipates a full re-sentencing with application of laws … that have changed

since a defendant’s original sentencing, other than the retroactive application of … the Fair

Sentencing Act.”).2 As one court points out, all pre-2010 indictments tracked § 841(b)(1)(B),

which only required possession of 5 grams of crack-cocaine for a B-Level offense. Blocker, 2019

WL 2051957, at *5. Thus, if PSR findings were disregarded based on new Supreme Court law,

“every crack defendant sentenced before the Fair Sentencing Act took effect would be eligible for

a reduction,” creating “an enormous disparity in the opposite direction” between crack and powder

cocaine offenders. Id. See also U.S. v. Boulding, 2019 WL 2135494, at *6 (W.D. Mich. May 16,

2019) (acknowledging crack offenders could receive “unwarranted windfalls” if PSR findings were

disregarded under the First Step Act and Alleyne).

        Having carefully considered the caselaw, the Court predicts the Tenth Circuit would decline

to grant First Step relief based on Apprendi and Alleyne. “[A] district court is authorized to modify

a defendant’s sentence only in specified instances where Congress has expressly granted the court

jurisdiction to do so.” U.S. v. Gay, 771 F.3d 681, 686 (10th Cir. 2014). Here, jurisdiction stems

from both the First Step Act and 18 U.S.C. § 3582(c)(1)(B), which permits the Court to modify a


2
        But see U.S. v. Simons, 2019 WL 1760840 at *6 (E.D.N.Y. Apr. 22, 2019) (citing Alleyne in First
Step proceeding and finding that statutory penalties are determined by facts submitted to a jury); U.S. v.
Davis, 2019 WL 1054554 (W.D.N.Y. Mar. 6, 2019) (“[I]t is the statute of conviction, not actual conduct,
that controls eligibility under the First Step Act.”).


                                                    5
sentence “to the extent otherwise expressly permitted by statute.” The corollary section addressing

guideline changes is § 3582(c)(2). The Tenth Circuit has repeatedly held that “Apprendi and

Alleyne claims are unavailable under § 3582(c)(2)” because “they are collateral attacks on [the]

conviction and sentence.” U.S. v. Serrato, 646 Fed. App’x 680, 685 (10th Cir. 2016). See also

U.S. v. Clayton, 92 Fed. App’x 703, 706 (10th Cir. 2004) (noting Apprendi/Alleyne challenges must

be raised in a 28 U.S.C. § 2255 habeas proceeding rather than a motion to reduce sentence); U.S.

v. Stevens, 723 Fed. App’x 629, 631 (10th Cir. 2018) (same); U.S. v. Herrera, 634 Fed. App’x 670,

672 (10th Cir. 2016); (same).

       There is no reasonable basis to apply a different rule under the First Step Act. Like a

retroactive guideline change, the statute provides a limited scope of review. Courts must suspend

reality and consider the defendant’s “sentence as if” 28 grams of crack-cocaine triggered a B-level

offense “at the time the [crime] was committed.” Pub. L. No. 115-391, 132 Stat. 5194. If the 28-

gram minimum applied in 2003, Defendant’s sentence would not change; the Court found, based

on then-applicable law, that he was responsible for 93 grams of crack-cocaine. Incorporating

ancillary issues into the analysis - such as the propriety of the PSR finding - would violate the Tenth

Circuit’s directive that Apprendi and Alleyne claims must be raised in a habeas proceeding. A

sentence reduction is therefore not warranted as a matter of law.

       The Court further finds that even under Apprendi and Alleyne, it would still deny the

Motion. See Pub. L. 115-391, § 404(c), 132 Stat. 5194, 5222 (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to [the First Step Act].”). Those cases

prohibit judicial findings that increase the statutory penalty for a crime. Alleyne in particular was

issued to protect the Sixth Amendment right to a jury trial. 570 U.S. at 104-105. Declining to


                                                  6
reduce a sentence is not tantamount to an increase, nor does this proceeding implicate Defendant’s

right to a jury trial. Moreover, Defendant already received a sentence reduction from 324 months

to 262 months (the guideline minimum) based on the two-level guideline reduction for crack-

cocaine offenses.3 See Doc. 169. This ruling, along with Defendant’s criminal history, the need to

avoid unwarranted sentence disparities (including windfalls) among cocaine offenders, and the

other factors in 18 U.S.C. § 3553, weigh against any further sentence reductions. The Court

therefore finds the Motion should be denied, notwithstanding its alternative ruling that relief is

unavailable as a matter of law.

         Based on the foregoing, IT IS ORDERED that the Motion to Reduce Sentence (Doc. 195)

is DENIED.

         SO ORDERED.




                                                       ______________________________________
                                                       WILLIAM P. JOHNSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE




3
         Although the prior ruling does not prohibit a further reduction, the Court finds it mitigated the original
sentencing disparities Defendant suffered as a crack-cocaine offender.

                                                            7
